As filed with the Securities and Exchange Commission on September 7, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Name and address of agent for service) (724) 935-5520 or (800) 860-3863 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT June 30, 2012 Phone: 1-800-860-3863 E-mail: fund@muhlenkamp.com Website: www.muhlenkamp.com This report is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus of the Muhlenkamp Fund. Please call 1-800-860-3863 for a current copy of the prospectus. Read it carefully before you invest. MUHLENKAMP FUND (A Portfolio of the Wexford Trust) Dear Fellow Shareholder: The same three topics we’ve been talking about for over a year continue to drive the markets: Europe, China, and the United States — with the current emphasis on Europe for the debt and financial markets, China for commodities and cyclicals, and the U.S. for changes in taxation and regulation. In Europe, there is ongoing tension between what the leaders of individual countries agree to and what their citizen-voters will accept. In Greece, voters, unhappy with the agreements their leaders had made, elected a new government, recreating uncertainty about the path it would take. Meanwhile, the bond markets believe (as reflected in bond prices) that Ireland is on its way to solving its problems. We believe that most European countries have not yet solved their problems, with Spain currently occupying the hot seat. Spanish bond yields were high and going higher until late July when the head of the European Central Bank (ECB) indicated the ECB would do all that was necessary to defend the integrity of the Eurozone. Since then, yields have come down and European equity markets have risen significantly, but the ECB has not yet taken any action that matches its rhetoric. Europe’s path forward remains unclear; we anticipate the possibility of sovereign defaults and banking system crises will remain for a while longer. China is gradually cutting interest rates and relaxing restrictions on its banks in an effort to manage economic growth. On June 7, the Chinese Central Bank lowered the official interest rate at which loans are made. This provides Chinese Banks a bit more leeway to deviate from the official rate for both loans and deposits. Allowing Chinese banks more room to set the price of money is a positive development, but it will take time to make a difference, as will the lower interest rate. In the meantime, a slowing rate of growth is hitting Chinese heavy industry particularly hard; Chinese demand for raw materials is dropping. Evidence of this can be seen in the 16% drop in copper prices from April to June; the rapid drop in steel prices over the same timeframe; and, perhaps, even in the 24% drop in crude oil prices from April to June. Some market commentators expect China to pursue a stimulus program similar to its 2008 stimulus. We suspect if it stimulates its economy in the near future, it will not look like the last one. The Chinese government has stated it wants to encourage consumer spending, not build more highways and bridges. In sum, the Chinese economy is growing more slowly. The Chinese Central Bank has taken its foot off the brake and started to push on the gas, but the Chinese economy isn’t responding yet. 1 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) In the United States, economic indicators are mixed as we move into the summer. Crude oil prices, which had dropped to $80 per barrel earlier in the year, are moving back up and we anticipate gasoline prices will rise with oil prices. Natural gas prices which plummeted in the spring have rebounded a bit, but remain low enough that a large chunk of U.S. electrical production has shifted from using coal to using natural gas as a fuel source. Cheap natural gas should benefit the consumer as heating and electricity bills stay low. Grain prices are rising courtesy of the U.S. drought; meat prices will likely drop in the near term as ranchers cull herds they can’t afford to feed, then rise as meat becomes less plentiful. Rising food prices may affect consumers in emerging markets far more than the U.S. consumer. So far, the equity market hasn’t expressed the recession fear that hit late last summer, but nothing in the numbers rules out a reemergence of that concern. There is no more clarity around tax rates, government spending, and regulations than there was six months ago — with the sole exception of healthcare. On June 28, the Supreme Court ruled the Patient Protection and Affordable Care Act constitutional, removing one source of uncertainty for the industry. The popular press now focuses on the “fiscal cliff” or “taxmageddon” that by law will occur on January 1, 2013 as tax cuts expire and government spending cuts take effect. It seems neither political party is willing to make a significant move pre-election, but waiting until after the election leaves precious little time to do anything meaningful. We don’t expect much change in the economy for the remainder of the year. And we don’t expect to get much clarity on the direction of taxes, spending, and regulation until after the election. Our response to the investing environment described above has changed incrementally over the last six months. Our cash holdings remain at about 10% and the portfolio remains heavy in healthcare and technology names — that’s where we are finding the strong balance sheets and good cash flows that we are looking for. We also have significant investments in financial companies, as we have found good values there. Generally, the environment for U.S. financials has been improving, though we remain mindful of the possibility of a traumatic event coming out of Europe. Our energy investments are concentrated in companies we think stand to benefit from the revolution in gas and oil production in the U.S. We have invested in several companies that provide products that allow consumers to choose between gasoline and diesel as a fuel and natural gas as a fuel. We think natural gas prices are very attractive to a number of industries and companies that provide the ability to switch from one to another will do well. We continue to see no value in bonds and do not hold any at this time. Ronald H. Muhlenkamp President August 2012 2 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) Past performance does not guarantee future results. Opinions expressed are those of Ronald H. Muhlenkamp and are subject to change, are not guaranteed, and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in smaller companies which involve additional risks such as limited liquidity and greater volatility. The Fund may also invest in foreign securities which involve political, economic, and currency risks, greater volatility and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Written options have the risks of potential unlimited losses of the underlying holdings due to unanticipated market movements. 3 MUHLENKAMP FUND (A Portfolio of the Wexford Trust) Average Annual Total Returns (Unaudited) as of June 30, 2012 Muhlenkamp Fund Three Month Year to Date One Year Three Year Five Year Ten Year Fifteen Year Since Inception* Return Before Taxes –5.45
